[Cite as State ex rel. Garling v. Nicastro, 2012-Ohio-3161.]




                     Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA



                                  JOURNAL ENTRY AND OPINION
                                                  No. 98644




                            S/O, EX REL. ANN GARLING
                                                     PETITIONER

                                                        vs.

                HONORABLE DEBORAH J. NICASTRO,
                         JUDGE, ETC.
                                                     RESPONDENT



                                              JUDGMENT:
                                               DISMISSED

                                   Garfield Heights Municipal Court
                                        Case No. CVG 1201259
                                  Writ of Mandamus and/or Prohibition
                                           Motion No. 456645

             RELEASE DATE:                 July 10, 2012
                                       -i-




ATTORNEY FOR PETITIONER

Edward G. Kramer
The Fair Housing Law Clinic
3214 Prospect Avenue, East
Cleveland, Ohio 44115


ATTORNEY FOR RESPONDENT
Judge Deborah J. Nicastro

Je’nine Nickerson
Prosecutor, City of Garfield Heights
5407 Turney Road
Garfield Heights, Ohio 44125
PATRICIA ANN BLACKMON, A.J.:

       {¶1} Relator, Ann Garling, is the defendant in Quinlan v. Garling, Garfield Hts.

M.C. No. CVG1201259, an action in forcible entry and detainer, which has been assigned

to respondent judge of the Garfield Heights Municipal Court. In the underlying case, the

plaintiff, Quinlan, filed a motion to bifurcate the proceedings.    In an entry dated June 8,

2012, the respondent’s magistrate granted the motion to bifurcate and scheduled the first

cause of action (the eviction claim) for hearing on June 21, 2012.     In an entry dated July

3, 2012, respondent scheduled the underlying case for eviction trial on July 10, 2012, at

1:30 p.m. On July 6, 2012, respondent overruled Garling’s objections to the magistrate’s

decision granting the motion to bifurcate and stated that “[t]he hearing on the first cause of

action shall proceed on 07/10/2012.”

       {¶2} On May 30, 2012, Garling filed an aswer and counterclaim as well as a motion

to certify the proceedings under Civ.R. 13(J), which provides: “Certification of

proceedings.   In the event that a counterclaim, cross-claim, or third-party claim exceeds

the jurisdiction of the court, the court shall certify the proceedings in the case to the court

of common pleas.”     Garling avers that magistrate denied the motion to certify (to which

she refers as a “motion to transfer”).   See Complaint, ¶ 7.     Garling has not attached to

these filings an entry to that effect nor has this court been able to identify an entry denying
the motion to certify on the docket of the underlying case.

       {¶3} In State ex rel. Fegan v. Berea Muni. Court, 8th Dist. No. 77936, (May 8,

2000), the relator was the defendant in a forcible entry and detainer action.    See Colombo

Ent., Inc. v. Fegan, 142 Ohio App.3d 551, 554, 756 N.E.2d 211 (8th Dist.2001). Fegan

filed a motion to certify in the underlying case and the respondent court scheduled trial.

As a consequence, Fegan requested this court to issue a writ of prohibition preventing

respondent from proceeding in the underlying case.

       {¶4} In Fegan, this court relied on Lewallen v. Mentor Lagoons, Inc., 85 Ohio

App.3d 91, 95-96, 619 N.E.2d 98, (8th Dist.1994), and observed that “a municipal court

has the authority to make a determination as to whether it is necessary to certify the

proceedings to the court of common pleas.”       Id. at 2.    This court also held that “appeal

is an adequate remedy with respect to a municipal court’s handling of the certification

issue.” (Citations omitted.) Id. See also State ex rel. Dudley v. Spanagel, 8th Dist. No.

67366 (June 29, 1994).

       {¶5} Likewise, in this action, respondent has the authority to determine whether it is

necessary to certify proceedings to the court of common pleas.         Additionally, appeal of

respondent’s determination on the motion to certify is an adequate remedy.

       {¶6} Accordingly, we dismiss this action sua sponte. Relator to pay costs. The

court directs the clerk of court to serve all parties with notice of this judgment and its date

of entry upon the journal as required by Civ.R. 58(B).

       {¶7} Complaint dismissed.
PATRICIA ANN BLACKMON, ADMINISTRATIVE JUDGE

FRANK D. CELEBREZZE, JR., J., and
SEAN C. GALLGHER, J., CONCUR